Citation Nr: 0313581	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  02-08 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a higher initial evaluation for left knee 
anterior cruciate ligament deficiency, status post 
reconstruction, currently rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from January 1996 to January 
2001.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an July 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.




REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, eliminating 
the requirement that a claimant must first come forward with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after initially reviewing 
the veteran's claim on appeal, the Board determined that the 
veteran needed to be advised further as to the laws and 
regulations pertinent to his claim, and of the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Accordingly, the Board 
transmitted a letter to the veteran in March 2003, advising 
him of this information, and affording him an opportunity to 
respond within 30 days.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit further held that 38 
C.F.R. § 19.9(a)(2)(ii) was invalid because, in providing 
only 30 days for an appellant to respond to such a notice 
from the Board that information or evidence is needed from 
the appellant, it violated the provision, contained in 38 
U.S.C.A. § 5103 (West 2002), of a one-year period in which to 
respond to such a request.  Therefore, it is apparent that 
the Board must now remand the veteran's claim to the RO for a 
review concerning whether all necessary VCAA notice and 
development has been appropriately conducted, including 
whether all evidence needed to consider the claim has been 
obtained, and for the issuance of a supplemental statement of 
the case (SSOC) regarding all evidence received since the 
last SSOC in August 2002.  

Finally, because the record reflects that the RO has not yet 
fully considered whether any additional notification or 
development action is required under the VCAA for the 
veteran's claim, it would potentially be prejudicial to the 
veteran if the Board were to proceed to issue any decision at 
this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In light of the above, this claim is REMANDED for the 
following:

1.  The RO must review the claims folder 
and ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for the claim.  As 
necessary, this action should include 
written notice to the veteran and his 
representative, if any, of the provisions 
of the VCAA and the laws applicable to the 
claim, as well as the roles of VA and the 
veteran in identifying and gathering 
evidence relevant to the claim per 
Quartuccio.  The veteran and his 
representative, if any, should be afforded 
the appropriate period of time for 
response to all written notice and 
development as required by VA law.     

2.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided 
with an SSOC that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should again be allowed for response by 
the veteran and/or his representative, as 
provided by VA law.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with the claim.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


